Case 1:18-cv-11617-PKE Document 98 Filed 08/11/21 Page i of 4

A
FA Ki i N C K L E Y 30 South Pearl Street, Suite 901
A L L E N Albany, NY 32207-3492
pi 518-396-3100 f: 518-396-3101
hinckleyalien.com
Christopher V. Fenlon
cfenlon@hinckleyallen.com
August 11, 202!
VIA ECF

The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007-1312

  

Re: Zornoza v, TerraForm Global, Inc., et al,

Case No. 18-cv-11617 (PKC) [rel. 16-md-2742 (PKC)] Jo ee
Your Honor:

We represent Plaintiff Carlos Domenech Zornoza in the above-referenced matter. We
write to withdraw Plaintiffs request that the Court execute a Letter of Request to the Portuguese
Central Authority, pursuant to the Convention of 18 March 1970 on the Taking of Evidence
Abroad in Civil or Commercial Matters for permission for Plaintiff to obtain deposition
testimony from Mr. Francisco J. Perez Gundin (“Mr. Perez”). Dkt. No. 96.

Today, August 11, 2021, Plaintiff received written confirmation that Mr. Perez has
authorized his counsel to accept service of the subpoena Plaintiff issued to him, and that Mr.
Perez’s counsel informed Defendants that he was so authorized on August 6, 2021.

Thank you for your attention to this matter.
Very truly yours,

HINCKLEY, ALLEN & SNYDER LLP

ChristopherY, Fenton

Christopher V. Fenlon

cc: All Counsel of Record

 

» ALBANY » BOSTON » CHICAGO »& HARTFORD b MANCHESTER » NEW YORK b& PROVIDENCE

 
